
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



BEACON ROOFING SUPPLY, INC. 2004 STOCK PLAN

As Amended and Restated Effective October 22, 2007

STOCK OPTION AGREEMENT


        A Stock Option (the "Option") granted, as of                        , by
Beacon Roofing Supply, Inc., a Delaware corporation (the "Company"), to the
employee named in the attached Option letter (the "Optionee"), for common stock,
par value $.01 per share (the "Common Stock"), of the Company shall be subject
to the following terms and conditions:

        1.    Stock Option Grant.    Subject to the provisions set forth herein
and the terms and conditions of the Beacon Roofing Supply, Inc. 2004 Stock Plan,
As Amended and Restated Effective October 22, 2007 (the "Plan"), a copy of which
is attached hereto and the terms of which are hereby incorporated by reference,
and in consideration of the agreements of the Optionee herein provided, the
Company hereby grants to the Optionee an Option to purchase from the Company the
number of shares of Common Stock, at the purchase price per share, and on the
schedule, set forth in the attached Option letter. Any Incentive Stock Option is
intended to be an incentive stock option within the meaning of Section 422A of
the Internal Revenue Code of 1986.

        2.    Acceptance by Optionee.    The exercise of the Option is
conditioned upon its acceptance by the Optionee in the space provided therefor
at the end of this Agreement and the return of an executed copy of this
Agreement to the office of the General Counsel no later
than                                    .

        3.    Exercise of Option.    Written notice of an election to exercise
any portion of the Option shall be given by the Optionee, or his personal
representative in the event of the Optionee's death, in accordance with
procedures established by the Compensation Committee of the Board of Directors
of the Company (the "Committee") as in effect at the time of such exercise.

        At the time of exercise of the Option, payment of the purchase price for
the shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods: (i) in cash, or (ii) in cash
received from a broker-dealer to whom the Optionee has submitted an exercise
notice and irrevocable instructions to deliver the purchase price to the Company
from the proceeds of the sale of shares subject to the Option.

        If applicable, an amount sufficient to satisfy all minimum Federal,
state and local withholding tax requirements prior to delivery of any
certificate for shares of Common Stock must also accompany the exercise. Payment
of such taxes can be made by a method specified above, and/or by directing the
Company to withhold such number of shares of Common Stock otherwise issuable
upon exercise of the Option with a fair market value equal to the amount of tax
to be withheld.

        4.    Exercise Upon Termination of Employment.    Except as set forth in
Section 6 below, if the Optionee's employment with the Company and all
affiliates terminates for any reason other than death, disability or retirement,
the then vested portion of the Option shall continue to be exercisable until the
earlier of the 90th day after the date of the Optionee's termination or the date
the Option expires by its terms.

        In the event of the Optionee's death, disability or retirement during
employment with the Company or any affiliate, the outstanding portion of the
Option shall become fully vested on such date and shall continue to be
exercisable until the earlier of the first anniversary of the date of the
Optionee's death, disability or retirement or the date the Option expires by its
terms. For this purpose (i) "disability" means (as determined by the Committee
in its sole discretion) the inability of the Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or disability or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and (ii) "retirement" means the Optionee's termination from
employment with the Company and all affiliates without cause (as determined by
the Committee in its sole discretion) when the Optionee is 65 or older. (Full
vesting of

--------------------------------------------------------------------------------




an Incentive Stock Option may result in all or part of the Option being treated
as a Non-Qualified Stock Option in accordance with Section 5.4 of the Plan.)

        5.    Option Not Transferable.    The Option may be exercised only by
the Optionee during his lifetime and may not be transferred other than by will
or the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Option shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Option, other than in
accordance with its terms, shall be void and of no effect.

        6.    Surrender of or Changes to Agreement.    In the event the Option
shall be exercised in whole, this Agreement shall be surrendered to the Company
for cancellation. In the event this Option shall be exercised in part, this
Agreement shall be delivered by the Optionee to the Company for the purpose of
making appropriate notation thereon, or of otherwise reflecting, in such manner
as the Company shall determine, the change in the number of shares.

        7.    Forfeiture of Options.    If an Optionee's employment with the
Company or its subsidiaries terminates due to Cause, all of the Optionee's
Options, including the vested and unvested portions, shall be forfeited as of
the date of such termination. For purposes hereof, "Cause" shall mean:
(a) conviction of a felony connected with Optionee's employment with the Company
or its subsidiaries, (b) misappropriation or theft of property of the Company or
its subsidiaries, (c) gross negligence or willful misconduct in the performance
of employee's duties, (d) any act of fraud against the Company or its
subsidiaries, and (e) any unauthorized dissemination of confidential information
or trade or business secrets of the Company or its subsidiaries.

        8.    Administration.    The Option shall be exercised in accordance
with such administrative regulations as the Committee shall from time to time
adopt.

        9.    Governing Law.    This Agreement, and the Option, shall be
construed, administered and governed in all respects under and by the laws of
the State of Delaware.

        IN WITNESS WHEREOF, this Agreement is delivered by the Company as of
the                        day of                        .

    BEACON ROOFING SUPPLY, INC.

AGREED AND ACCEPTED:

OPTIONEE

--------------------------------------------------------------------------------

      Date:  


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



BEACON ROOFING SUPPLY, INC. 2004 STOCK PLAN As Amended and Restated Effective
October 22, 2007 STOCK OPTION AGREEMENT
